Citation Nr: 1623017	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-22 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to July 16, 2014 for service-connected adjustment disorder with anxiety and depression.

2.  Entitlement to a rating in excess of 70 percent from July 16, 2014, for service-connected major depressive disorder (previously evaluated as adjustment disorder with anxiety and depression).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2004 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the November 2008 rating decision, the RO, in part, granted service connection for adjustment disorder with anxiety and depression at 10 percent disability rating, effective June 30, 2008. 

In the March 2010 rating decision, the RO granted an increased rating for adjustment disorder with anxiety and depression to a 30 percent disability rating, effective June 30, 2008.  During the pendency of the appeal, the Veteran filed another claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) in July 2011.  After the Board remanded the claim in May 2014 for a contemporaneous VA examination, the October 2014 RO found that the diagnosed MDD encompassed the original claim issue of adjustment disorder with anxiety and depression and changed the rating code from 9440 to 9434; granting an increased rating for major depressive disorder (MDD) (previously evaluated as adjustment disorder with anxiety and depression) to 70 percent, effective July 16, 2014.  

After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issues of adjustment disorder with anxiety and depression prior to July 16, 2014, and MDD (previously evaluated as adjustment disorder with anxiety and depression) thereafter are still properly before the Board here and the issues have been appropriately rephrased above.  Furthermore, the Board is satisfied that the directed development action from the May 2014 Board remand has been performed, and is prepared to proceed with its de novo consideration of the issues on appeal.


FINDING OF FACT

Prior to December 9, 2009, the Veteran's acquired psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; as of December 9, 2009, his psychiatric symptomatology was productive of occupational and social impairment, with deficiencies in most areas; at no time during the course of his appeal has the Veteran's psychiatric disability caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating were met December 9, 2009, but not higher, for adjustment disorder with anxiety and depression.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran has been provided with all appropriate notification.  Neither the Veteran, nor his representative, has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained, to the extent available. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  In making this statement, the Board is aware of the contentions that were voiced by the Veteran's representative in the April 2016 Appellant Brief, requesting a more contemporaneous VA examination, and suggesting that the most recent examination was no longer contemporaneous.  However, the representative did not argue that the most recent VA examination in July 2014 was inadequate and there has been no specific indication from the Veteran or his representative that his psychiatric condition has worsened since the July 2014 VA examination.  Thus, there is no prejudice for the Board to proceed with the appeal. 

The Veteran declined the opportunity to present testimony before the Board.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Increased Rating

The Veteran first filed his claim for adjustment disorder with anxiety and depression in September 2008.  A November 2008 rating decision granted service connection for adjustment disorder with anxiety and depression and assigned a 10 percent evaluation, effective June 3, 2008.  The Veteran filed his Notice of Disagreement (NOD) in March 2009 in which he stated that his claim merited a higher rating and requested a Decision Review Officer (DRO) review.  An informal conference before the DRO was held in March 2010 in lieu of a formal hearing.  Subsequently, the DRO granted an increased rating for adjustment disorder with anxiety and depression to a 30 percent disability rating, effective June 30, 2008.  After a March 2010 Statement of the Case (SOC) continued the 30 percent rating, the Veteran filed his substantive appeal in April 2014, arguing for a higher rating.  In May 2014, the Board remanded the Veteran's claim for further development.  As noted above, an October 2014 rating decision changed the rating code from 9440 to 9443 and assigned an increased rating of 70 percent for MDD (previously evaluated as adjustment disorder with anxiety and depression), effective July 16, 2014.  Since the current ratings are not the maximum available benefits, the issue for a higher rating is still on appeal before the Board.

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  Mental disorders are rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 30 percent rating when a Veteran's mental disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned when a Veteran's mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a Veteran's mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a Veteran's mental disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  For example, a GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  Id. at 46.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran was first provided with a VA examination in October 2008.  At that time the Veteran reported the first time he saw a mental health professional was during active service in March 2008 in Afghanistan.  The Veteran indicated that the provider prescribed him a sleeping aid due to his problems with sleeping that he had experienced for two months prior.  The Veteran was also sent home for rest and recuperation.  The Veteran was also prescribed Paxil.  The Veteran reported that he was hospitalized at Cumberland Hall Behavioral Health Services from April 15, 2008 to April 22, 2008 after attempting to cut his wrist.  At Cumberland, the Veteran was assigned a diagnosis of Adjustment Disorder with depressed mood.  

At the time of examination the Veteran reported that he felt depressed for at least two hours per day every day of the week.  He indicated that he first felt depressed in March 2008.  He also started to notice problems with his concentration in middle to late March 2008.  He reported that he was more limited than he was prior to his deployment and explained that it took much more time to complete tasks and that he started having to be much more intentional in his daily routines to complete them.  The Veteran also stated that he felt depressed because it had been harder for him to financially support his family since his release from the military.  The Veteran stated that he felt hopeless when trying to deal with financial situations.  For the past three to four months, he had been self-employed as a handy man and performed appliance repair.  He indicated that his appetite had significantly decreased since prior to his most recent deployment.  The Veteran stated that he lost 23 lbs. from February 2008 to April 2008 but reported that he had gained 10 lbs. since that time.  The Veteran indicated that he had nightmares three to four nights per week.  He stated that most of these nightmares began after a close mid-air helicopter collision he experienced when in Afghanistan.  He reported feeling helpless guilt and worthlessness when he thought about his fellow soldiers in Afghanistan and reported suicidal ideation.  The Veteran also reported feeling anxious once every other day, particularly when in large, crowded places.  Veteran indicated that this started in the end of March or early April 2008.  However, the Veteran also stated that he would feel depressed and panicky when he was by himself and reported that he tried to stay around people.  

At the time the Veteran reported he was married to his second wife for four years and described the relationship as great for the most part.  They had two young daughters and he reported having a good and close relationship with his daughters, whom he took care of during the days and played with on a daily basis.  The Veteran reported having three to four close friends that he was able talk to about personal issues with, including his wife.  The Veteran stated that he had 10 to 15 friends locally that he could socialize with.  The Veteran stated that he enjoyed playing golf which he liked to do once a week but had not been able to do so because of lack of finances.  The Veteran also reported watching the news on a daily basis as well.

On mental status examination, the examiner noted the Veteran was clean, neatly groomed, and appropriately, but casually, dressed.  The examiner found his psychomotor activity and speech unremarkable.  The Veteran was cooperative, friendly, relaxed, and attentive.  His affect was normal and his mood was good.  The examiner noted the Veteran had a short attention span and was not able to do serial 7's.  However the Veteran was able to spell a word forward and backward and was oriented to time, person, and place.  The Veteran's thought process and thought content was unremarkable.  He had no delusions and understood the outcome of his behavior.  He had average intelligence and understood he had a problem.  The examiner noted the Veteran experienced sleep impairment.  Specifically, the Veteran reported taking sleep medication three to four nights per week and on those nights, it took him an hour to fall asleep and was able to sleep through the night, averaging six to eight hours of sleep.  On nights he did not take sleep medication, it took him two hours to fall asleep and he was able to sleep four to six hours.  The Veteran denied fatigue the following day.  The Veteran denied experiencing hallucinations.  The Veteran was taking anti-depressant and anti-anxiety medication.  The Veteran reported feeling jittery from the Paxil.  The Veteran reported the effectiveness of therapy as fair but stated that he continued to be more emotional than he had been in the past.  

After examination, the examiner diagnosed adjustment disorder with anxiety and depressed mood and assigned a GAF of 61.  The examiner found the Veteran symptoms had some impact on his occupational functioning but noted the Veteran was generally functioning well and had some meaningful interpersonal relationships.

In a May 2009 VA psychiatry consult, the Veteran reported he had ran out of medicine and stated things were getting worse.  He noted his anxiety levels were still high and he took things out on his family.  He experienced severe irritability and anger outbursts.  He stated he would snap at his children and wife and would thereafter feel guilty and isolated from his family.  Also, the Veteran reported having an intense anxiety and panic episode at a family gathering in which he had to leave.  The Veteran reported the prescribed Paxil caused issues with his sexual arousal and performance.  The Veteran reported continued nightmares and flashbacks.  He stated he took Trazodone to sleep but stated he felt like a zombie for several hours after waking.  The Veteran's spouse has informed him that he yelled out and was restless during nightmares.  He experienced recurrent nightmares two to three times per week that was followed by a migraine the next day.  The Veteran reported sleeping about four hours with difficulty falling and staying asleep.  The Veteran reported tearfulness, being hyperstartled and hypervigilent.  The Veteran stated he would sit in the corner or waiting room to make sure he could see everything and everyone.  Sounds of helicopters triggered flashbacks.  The Veteran stated he had no contact with fellow soldiers and stated that getting back together with those who had experienced the near helicopter collision during service with him would be distressing and might trigger a flashback.  The Veteran was able to recall the traumatic event in vivid detail.  The Veteran reported that he still enjoyed playing golf but stated that he was getting a little more irritated.  The Veteran also reported that he enjoyed hunting and fishing.  There was no evidence of a sense of foreshortened future and he stated his relationship with wife was "pretty good."  The Veteran reported feeling that he was able to reconnect with wife and kids, but stated he tried to keep to himself when he knew he was irritable.  

The evaluator noted the Veteran's symptoms had been present and had progressively worsened since March 2008, one month after the in-service traumatic event.  During evaluation, the provider noted the Veteran was dressed appropriately, was cooperative and pleasant, had good eye contact, and was oriented to time, person, and place.  There was no disturbance in the rate, rhythm, volume, or content of his speech.  There was no disturbance in psychomotor activity, gait, or station.  The Veteran's mood was "OK."  The Veteran had a broad affect.  His judgment and insight was intact.  His intelligence was average.  His thought process was linear, logical, and goal directed.  There was no suicidal or homicidal ideation present.  There were no perceptual disturbances and no overt psychosis noted.  The evaluator assigned a GAF of 58.

In a June 2009 VA psychiatry consult, the Veteran reported he stopped taking several of his prescribed medications due to the side effects.  There was no change in the Veteran's symptoms and the evaluator assigned a GAF of 58.  

In July 2009, there was no significant change in the Veteran's psychiatric symptoms and the Veteran was assigned a GAF of 60.

In a December 9, 2009 VA treatment record, the Veteran was noted to have stopped taking antipsychotic medications and he admitted to almost daily suicidal ideations, although he denied being suicidal.  He described his thoughts to be more of a desire for relief from his stressors or "a way out."  He was assigned a GAF of 55.

In April 2010, the Veteran reported continued symptoms of anger, hypervigilance, and nightmares.  The Veteran stated he had problems controlling his moods and his PTSD.  He and his wife had separated.  The Veteran reported having an argument with his wife and left his house.  He later went to a parking lot and attempted to overdose on pills.  His mother came and he was taken by the EMT to the hospital.  He was later admitted to Central Florida Behavioral Hospital due to his recent suicide attempt.  He was not allowed in his mother-in-law's house where his wife and two children were staying.  He was staying with his mother.  On evaluation, the Veteran appeared cleanly groomed.  His speech was clear, had a moderate pace, and was logical.  His mood was euthymic with congruent affect.  There was no evidence of psychotic thought processes noted.  The Veteran denied hallucinations, suicidal or homicidal thoughts at evaluation.  The Veteran's judgement was adequate and his insight fair.  He was oriented to time, person, and place and his recent and remote memory was grossly intact.  There was no cognitive impairment noted.  He was assigned a GAF of 55.

The Veteran was also assigned a GAF of 65 by another evaluator in mid-April 2010. 

In an April 27, 2010 PTSD screen, the Veteran's recent memory was noted as "forgetful daily" and the evaluator noted some reports of deficits in his remote memory.  The Veteran experienced sleep disruption, flashbacks, nightmares, loss of interest in activities, increased social isolation, irritability, and depression.  The Veteran was assigned a GAF of 56.  

In May 2010, the Veteran reported continued flashbacks, nightmares, panic attacks, inability to concentrate, inability to work full time, and tiring easily.  The Veteran was noted to have maintained passive thoughts of death after his discharge from the psychiatric hospital.  He was noted to have endorsed severe symptoms of depression.  He reported a close relationship with his mother and daughters.  He denies having any friends but stated he played basketball once a week and tried to go to the gym occasionally but usually could not stay long due to fatigue.  He was assigned a GAF of 48. 

In mid-May 2010, the Veteran was seen by a VA psychiatrist.  He reported continued complaints with anger, hypervigilance, and nightmares.  He was still unemployed and was concerned with having anxiety attacks.  The Veteran was in the process of divorce.  During evaluation, the Veteran was noted to be casually attired and well groomed.  He was cooperative and maintained good eye contact.  His affect was appropriate and his mood was mildly anxious.  His speech was normal in rate, volume, and tone.  His thought processes were logical, relevant, and goal directed.  His insight was adequate and his judgment for social conventions appeared intact.  His impulse control was intact and his memory for recent and remote events was intact.  His concentration was adequate for the duration of session.  At the time of evaluation, he was non-suicidal and non-homicidal.  He was assigned a GAF of 55. 

In end of May 2010, the Veteran was seen by a VA therapist.  He reported feeling better and had no suicidal thoughts for the past week and a half.  

In June 2010, the Veteran was seen by a VA therapist.  The Veteran had stopped taking all medications the week prior to the counseling session due to the side effects.  The Veteran continued to struggle with hypervigilance, anxiety, irritability, intrusive thoughts, avoidance, and trauma related feelings of guilt and shame.  The Veteran had been working more and mood remained improved.  

From July 2010 April 2011, the Veteran denied suicidal and homicidal ideations.  

In July 2011, the Veteran attempted to overdose on pills and later stated he regretted surviving his suicide attempt.  The Veteran remained on a high risk suicide list for several months following the suicide attempt.  The Veteran was assigned a GAF of 25.  He was formally removed from the high risk list in May 2012.  

Later in July 2011, he was assigned a GAF of 55.  

The Veteran did not have any further suicide attempts in 2012 and 2013.

The Veteran was afforded another examination in July 2014.  At that time the Veteran had not been enrolled in psychological counseling for a year and was also not taking any psychotropic medications.  At examination, the Veteran reported he and his wife separated in 2012 and then divorced in January 2014.  He was living with his parents for the past few years.  He reported having only one friend who he spent a few days a week with fishing or going "out to eat, etc."  The Veteran reported not having many friends because he had difficulty trusting people.  Since the 2008 VA examination, he reported continued difficulty finding employment and moved to Texas in 2010 to work with his father for six or seven months.  He eventually moved back to Florida but reported inability to find employment.  He began his own business in 2013 and he stated his business was still picking up.  He also had been arrested in 2010 and was serving the last three years of a six year probationary term.  

On mental status examination, the examiner indicated the Veteran suffered from depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names directions or recent events), disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  The examiner also noted the Veteran made efforts to avoid thoughts, or conversations associated with the trauma and made efforts to avoid activities, places or people that aroused recollections of the trauma.  The examiner also noted the Veteran's chronic knee and shoulder pain affected his level of depression and self-esteem, as he was physically limited in his activities such as running and working out.  The examiner noted the Veteran was capable of managing his financial affairs.  During examination, the Veteran arrived on time, was groomed and appropriately dressed.  His speech was clear and coherent.  His attitude was cooperative, friendly, and attentive.  His affect was appropriate and his mood was euthymic.  His attention, insight, and judgment were intact.  He was oriented to time, person, and place. 

After examination, the examiner found the prior diagnosis of adjustment disorder with anxiety and depression had changed and had progressed.  The examiner noted the Veteran's report that his depression and anxiety had increased and lasted in frequency and occurrence and intensity for several years.  The examiner found the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner found the Veteran met the criteria for MDD, single episode, moderate; and other specified anxiety disorder.   However, the examiner found it was not possible to differentiate what portion of indicated level of occupational and social impairment was attributable to each diagnosis, as they significantly overlapped.  The examiner found the Veteran needed follow up treatment but noted that he did not appear to pose any threat of danger or injury to self or others at the time of examination.  

Turning now to an analysis of the evidence of record, the Board finds that a review of the medical evidence suggests that the Veteran's psychiatric disability worsened significantly around December 2009, as he began experiencing suicidal ideation on a frequent basis.  After that point, the Veteran continued to experience suicidal ideation and even attempted suicide on several occasions.  His marriage also deteriorated to the point that he and his wife divorced.

As such, the Board concludes that a 70 percent rating is warranted as of December 9, 2009.  

Prior to that point, the Veteran's GAF scores consistently suggested mild or at most moderate symptoms.  The Veteran also reported good relationships with friends and his family, and he showed good insight and judgement, even choosing to withdraw during periods of irritability.  In continuing the 30 percent rating for the first portion of the appeal, the Board acknowledges the fact that the Veteran's psychiatric disability was causing problems.  However, a 30 percent rating contemplates symptomatology such as sleep impairment, depressed mood, and panic attacks.

As such, prior to December 9, 2009, it is not felt that the Veteran's psychiatric symptomatology caused either occupational and social impairment with reduced reliability and productivity, or occupational and social impairment, with deficiencies in most areas.

The Board also does not believe that the Veteran has met the criteria for a 100 percent psychiatric disability rating at any point during the course of his appeal, as the Veteran's psychiatric symptoms were not shown to cause total occupational and social impairment.  The Veteran was able to be self-employed for several years and although socially isolated at times, he has continued to report having a good relationship with his mother and two daughters.  He also has continued to maintain at least one friendship.  Further, there was no indication that the Veteran had ever experienced difficulty maintaining hygiene, that he had experienced significant impairment in speech or thought processes, or that he had exhibited obsessional or ritualistic tendencies.  While he had some trouble with concentration and memory, he was not noted to be grossly impaired in that respect and there was no indication that he presented a persistent danger to himself or others.  Although he experienced ongoing suicidal ideation, this has been contemplated under the 70 percent rating.  Additionally, none of the VA examiners found the Veteran to have total occupational and social impairment.
	
Accordingly, the Board finds that the evidence supports the assignment of a rating of 70 percent as of December 9, 2009, but not earlier, and not higher.  To this extent the Veteran's claim is granted.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has had periods of unemployment and has reported issues in securing and maintaining employment since his release from active service.  However, he has been self-employed and had maintained his own business since 2013.  Additionally, a review of the Veteran's mental health treatment records does not lend an impression that the Veteran is unemployable.  Thus, the Board finds that Rice is inapplicable. 


ORDER

A rating in excess of 30 percent for adjustment disorder with anxiety and depression prior to December 9, 2009 is denied.

An initial 70 percent rating, but not higher, for adjustment disorder with anxiety and depression is granted as of December 9, 2009, subject to the regulations governing monetary benefits.

A rating in excess of 70 percent for adjustment disorder with anxiety and depression is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


